The opinion of the Court was delivered by
Weston C. J.
Whatever may be said of other portions of the testimony of Alvah Huntress, objected to by the counsel for the plaintiff we are of opinion, that what he testified as to the declaration of Hasty, that he had received money of the defendant, was inadmissible. It was matter merely of narration, unaccompanied by any act. The counsel for the defendant insists that he had tes*34timony enough without it, if so, he will prevail on a further trial; but on the last, the jury must have been influenced by testimony, not legally admissible.

New trial granted.